Olds, J.
— The appellant filed a claim against the appellee’s decedent’s estate. In the circuit court the appellant filed an amended third paragraph of complaint, and it appears that a demurrer was sustained to the same, and the appellant withdrew the first and second paragraphs and refused to again amend the third, and suffered judgment to be rendered against him.
No question is presented by the record. The record recites that a demurrer had been sustained to the amended third paragraph of the complaint, but there is no record of any ruling on such demurrer, and no-exceptions to any such ruling reserved, hence no question is presented by the record.
Judgment affirmed, with costs.
Berkshire, C. J., did not sit in this case.